       Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO



UNITED STATES OF AMERICA,

      Plaintiff,

                    v.                           Criminal No. 19-541 (FAB)

DONALD KEITH ELLISON [2],

      Defendant.



                               OPINION AND ORDER

BESOSA, District Judge.

      Before      the     Court     is   defendant      Donald    Keith     Ellison

(“Ellison”)’s motion for a bill of particulars.                  (Docket No. 80.)

For the reasons set forth below, Ellison’s motion, id., is DENIED.

I.    Background

      Ellison was indicted in September 2019.                    (Docket No. 3.)

According    to    the    indictment,       Ellison   was     president    of   Cobra

Acquisitions, LLC (Cobra”) between 2017 and 2019.                    Id. at p. 2.

Cobra provides service and equipment for restoration of electrical

grid infrastructure.           See id at pp. 7–11.

      The same indictment charged two other persons with crimes.

Id.   at   p. 2.         One   of   those    persons,    Ahsha    Nateef    Tribble

(“Tribble”),       was    an   administrator     in     the    Federal    Emergency
       Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 2 of 17



Criminal No. 19-541 (FAB)                                                          2

Management Agency (“FEMA”) with responsibility over electric grid

infrastructure recovery.         Id.

      Ellison was charged in eight counts.                Id. at pp. 11–39.       He

was charged with one count of a bribery conspiracy, five counts

of honest services wire fraud, and one count of disaster fraud.

Id. at pp. 11–39. 1     Tribble is a codefendant in those six charges.

See id.

      In general, the indictment alleges that Ellison provided

things of value to Tribble, who used her influence to assist Cobra

in   obtaining       favorable    contracts,          contractual     terms,     and

contractual    performance       from    the     Puerto   Rico    Electric     Power

Authority (“PREPA”).         See id.     The things of value identified in

the indictment include airfare, ground transportation, helicopter

flights, hotel rooms, access to an apartment, meals, entertainment

expenses,     security       services,         and   employment     for   another

individual, Jovanda Patterson, also named as a defendant in the

indictment.        See id. at p. 12–14.          Tribble’s acts performed in

exchange for the things of value are also identified in the

indictment.        See id. at pp. 14–16.             The alleged acts include:

pressuring PREPA executives so that they would accelerate payments

to   Cobra   and    choose   Cobra      over    PREPA’s   employees    and     other


1 The indictment also charges Ellison with two false statements counts, see
Docket No. 3 at pp. 41–42, but these are not relevant to Ellison’s request for
a bill of particulars, see Docket No. 80.
        Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 3 of 17



Criminal No. 19-541 (FAB)                                                   3

contractors    to   do    the   infrastructure   work,   pressuring      FEMA

employees concerning reimbursement for Cobra’s work, providing

information to Cobra not readily accessible through other means,

and causing a letter to be sent to the Puerto Rico government

stating that the costs of Cobra’s work was reasonable.             Id.    The

indictment further recounts a list of overt acts in furtherance

of the six charges against Ellison and Tribble, including dozens

of communications between Ellison and Tribble and actions taken

in accordance with those communications.           See id. at pp. 16–31.

To conceal their actions, the indictment states, Ellison and

Tribble used private email accounts, personal cellular phones,

and Ellison’s personal and business credit cards.           Id. at p. 16.

     Discovery was provided between October 2019 and February

2020.   See Docket Nos. 59, 87.       It is voluminous.     See id.

     Ellison requested numerous extensions of the time limit to

file a motion for a bill of particulars.         See Docket Nos. 52, 73.

These requests noted a desire to review the discovery before

deciding whether and to what extent Ellison would move for a bill

of particulars.     Id.    The Court granted the requests.      See Docket

Nos. 59, 75.

     Ellison moved for a bill of particulars in January 2020.

(Docket No. 80.)     The government responded.       (Docket No. 85.)
       Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 4 of 17



Criminal No. 19-541 (FAB)                                                      4

II.   The Parties’ Positions

      A.    Ellison

            Ellison moved for a bill of particulars pertaining to

specific allegations in the indictment.          (Docket No. 80 at p. 1.)

According to Ellison, the “unique issues” raised by the indictment

make a bill of particulars “particularly appropriate.”                 Id.

            Ellison opens his motion with reference to four aspects

of the indictment and discovery which do not require further

specification.        Id. at p. 3.       He notes that the indictment

“specifically alleges four specific official acts allegedly taken

by [Tribble] in exchange for something of value from [Ellison].”

Id.   He also notes that, through discovery, the government has

provided more than 430,000 documents, 42,000 pages of cellphone

and iCloud extractions, and 93 witness interview memoranda, all

of which are searchable.       Id. at p. 4.

            Ellison    then   takes    issue   with   other    parts    of   the

indictment.    Id. at p. 6.       He selectively quotes and edits the

allegations in the indictment with which he takes issue, producing

a clipped version of those allegations that is even grammatically

incorrect   and    not   useful   in    understanding    the    indictment’s

allegations.      See id.
         Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 5 of 17



Criminal No. 19-541 (FAB)                                                        5

             Understanding      what    the     indictment      actually     says

requires resort to the indictment itself. 2             In general, the parts

of the indictment with which Ellison takes issue state that

Tribble performed official acts to benefit Cobra.                 (Docket No. 3

at p. 14–16, 32–34.)         Sometimes an official action by Tribble is

specifically identified, while in other places the type of action

is described.      See id.

             According    to   Ellison,       the    disputed   parts   of     the

indictment do not state what is being alleged with sufficient

particularity to allow Ellison to prepare a defense, and they

“leave    open   the   possibility     of   other,    numerous,    unnamed     and

unidentified actions as the predicate acts for a bribery offense.”

(Docket No. 80 at p. 6.)         Ellison notes that “[t]here were tens

of thousands of actions taken over a one year period in connection

with the emergency restoration effort in Puerto Rico” and he

“cannot     possibly   anticipate      which    if   any   of   these   tens   of

thousands of actions the [government] will rely on to prove its

case unless they are alleged with specificity in the [indictment]

or identified in a bill of particulars.”               Id. at p. 7.     Without

that specification, Ellison says, the “voluminous discovery only

compounds the problem and makes trial preparation impossible.”



2The language of the disputed parts of the indictment is lengthy and reproduced
in Appendix A to this opinion.
        Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 6 of 17



Criminal No. 19-541 (FAB)                                                 6

Id.     The core element of a bribery allegation, Ellison further

suggests, is that official acts are performed in exchange for

things of value.      Id.   He says that he cannot address that core

element without knowing in advance what specific official acts

are at issue.     Id. at pp. 7–8.

            Thus, Ellison appears to request a bill of particulars

identifying the official acts allegedly taken in exchange for the

things of value.       See id. at pp. 6–8.        Alternatively, Ellison

proposes that the government could limit its case to the four

official acts which he believes are identified with specificity.

See id. at p. 8.

      B.    Government

            The government responds that there is no need for a bill

of particulars.       (Docket No. 85 at p. 1.)          According to the

government,    “the   [indictment]    provides    sufficient   notice    and

information regarding the charges against Ellison in order for

him to prepare his defense, [and] extensive disclosures have been

provided regarding the evidence to be used at trial to minimize

any unfair surprise.”        Id.    The government’s position is that

Ellison improperly “seeks to acquire evidentiary details about

how the case will be proved at trial, and what evidence the

[government] will utilize to meet its burden at trial.”              Id. at

p. 3.
      Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 7 of 17



Criminal No. 19-541 (FAB)                                                     7

            The government emphasizes the notice provided by the

indictment.        Its   indictment,     the   government     says,    “set[s]

forth . . . the charged offenses, the time period involved, the

contracts involved, the types of things of value provided, the

types of official acts involved, and extensive details regarding

Ellison’s conspiracy and scheme to defraud.”             Id. at p. 3.       The

government also notes that,

     [i]n part, the [indictment] alleges that Tribble
     performed official acts to secure favorable treatment
     via payment of work billed and work assigned under the
     contracts, influenced and exerted pressure on PREPA
     executives and consultants to accelerate payments and
     assign work, influenced and exerted pressure on FEMA
     employees to approve reimbursements, and provided
     Ellison with non-public information.

Id. at p. 5.   “Not every act is required to be specified by date,

time, or location,” the government explains, “especially as it is

part of a conspiracy and scheme to defraud.”            Id.

            The government also highlights the extensive discovery

provided to Ellison, at least some of which it says exceeds its

minimum obligations.       Id. at pp. 6–7.        The discovery, according

to the government, provides clear contours for Ellison to prepare

his defense.   Id.

III. Applicable Law

     Rule   7(f)    of   the   Federal    Rules    of   Criminal      Procedure

authorizes courts to direct a filing of a bill of particulars.
       Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 8 of 17



Criminal No. 19-541 (FAB)                                                  8

Fed. R. Crim. P. 7(f).        A defendant “uncertain as to the nature

of the charges against him . . . [may] file a motion for a bill

of particulars.”    United States v. Barbato, 471 F.2d 918, 921 (1st

Cir. 1973).    “A bill of particulars is a formal written statement

by the prosecutor providing details of the charges against the

defendant.”    1 Charles Alan Wright & Andrew D. Leipold, Federal

Practice and Procedure: Criminal § 130, at 656 (4th ed. 2008)

[hereinafter Wright & Leipold].         “The function[s] of a bill of

particulars [are] to protect against jeopardy, provide the accused

with sufficient detail of the charges against him where necessary

to   the   preparation   of   his   defense   and   to   avoid   prejudicial

surprise at trial.”      United States v. Leach, 427 F.2d 1107, 1110

(1st Cir. 1970); see United States v. Paiva, 892 F.2d 148, 154

(1st Cir. 1989).

      The Federal Rules of Criminal Procedure were amended in 1966

to liberalize discovery and to encourage courts to approach bills

of particulars with more liberality.           Leach, 427 F.2d at 1110;

Nesson v. United States, 388 F.2d 603, 604 (1st Cir. 1968) (per

curiam).     Nonetheless, “[m]otions for bills of particulars are

seldom employed in modern federal practice.”              United States v.

Sepúlveda, 15 F.3d 1161, 1192 (1st Cir. 1993).            And trial courts

still retain broad discretion when ruling upon requests for such
         Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 9 of 17



Criminal No. 19-541 (FAB)                                                   9

bills.     Will v. United States, 389 U.S. 90, 98-99 (1967); United

States v. Abreu, 952 F.2d 1458, 1469 (1st Cir. 1992).

      “When pursued, [a motion for a bill of particulars] need be

granted only if the accused, in the absence of a more detailed

specification, will be disabled from preparing a defense, caught

by unfair surprise at trial, or hampered in seeking the shelter

of the Double Jeopardy Clause.”          Sepúlveda, 15 F.3d at 1192-93.

“When deciding whether a requested . . . bill meets this standard,

courts may consider the complexity of the crime charged, the

clarity of the indictment, and the degree of discovery and other

sources of information otherwise available to the defendants.”

Wright & Leipold, § 130, at 658–59.           Professor LaFave recommends

consideration of “the nature of the offense involved, the nature

of the events that serve as the basis for the charge, and the

breadth of the pleading,” as well as “the complexity of the

offense, the range of activities it encompasses, and the time span

it   covers.”      5   Wayne   R.   LaFave   et   al.,   Criminal   Procedure

§ 19.4(b), at 365 (4th ed. 2015) [hereinafter LaFave].

      “[I]ndictments need not be infinitely specific.”              Sepúlveda,

15 F.3d at 1192.        “When an indictment is sufficiently specific

there is no need to grant a bill of particulars.”             United States

v. Vázquez-Rijos, 250 F.R.D. 99, 100 (D.P.R. 2008) (Besosa, J.).
     Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 10 of 17



Criminal No. 19-541 (FAB)                                                 10

     Courts refuse to grant motions for bills of particulars that

are not necessary to prepare a defense, avoid surprise, or avoid

double jeopardy.       For instance, courts “deny a request for a bill

if the information sought would simply be helpful to the defense

rather than strictly necessary to a fair trial.” Wright & Leipold,

§ 130, at 662–63; cf. United States v. Roy, 375 F.3d 21, 25 (1st

Cir. 2004) (explaining that a defendant must show prejudice to

succeed in an appellate challenge to the denial of a motion for a

bill of particulars).        And, “[m]ore broadly, no bill is required

if the government has provided the desired information through

pretrial discovery or in some other satisfactory manner.”           Wright

& Leipold, § 130, at 663–64.

     A bill of particulars is also not a discovery device.                It

“is not an investigative tool for defense counsel ‘to obtain a

detailed disclosure of the government’s evidence prior to trial.’”

United   States   v.    Rodríguez-Torres,     560   F. Supp. 2d   108,   111

(D.P.R. 2008) (García-Gregory, J.) (quoting United States v.

Kilrain, 566 F.2d 979, 985 (5th Cir. 1978)).                 “[A] bill of

particulars   may      not   call   for   evidentiary   matter[,] . . .    a

detailed   preview      of   the    government’s    trial   evidence,”    or

disclosure of the government’s legal theory or legal conclusions.

Wright & Leipold, § 130, at 668–71.
     Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 11 of 17



Criminal No. 19-541 (FAB)                                                           11

     For       instance,     in    United    States    v.   Tirado-Menéndez,       301

F. Supp. 3d 300, 302 (D.P.R. 2018) (Besosa, J.), the defendant

faced charges associated with dispensing controlled substances

without    a    medical    reason.          The   defendant   sought   a    bill    of

particulars       after      the    government        provided   its      discovery,

“argu[ing]      that   the    discovery       [was]   too   broad   and    that    the

government fail[ed] to pinpoint specific relevant information,

leaving [the defendant] twisting in the wind, blindly guessing

which patients (out of thousands) he should prepare to defend at

trial.”    Id. at 305 (internal quotation marks omitted).                         This

Court rejected the argument because “[a] bill of particulars . . .

is not a proper vehicle for [the defendant] to obtain detailed

disclosure of the government’s preparations for trial or witness

lists.”    Id.

     While some courts find it necessary for the government to

disclose the time and place of an alleged offense and the names

of persons present when the alleged crime took place, Wright &

Leipold, § 130, at 673–75 (collecting cases), the First Circuit

Court of Appeals has taken a nuanced view of the need for such

disclosure. With respect to conspiracy allegations, specification

of dates, locations, and victims of overt acts is not generally

necessary.        See United States v. Negrón-Gil de Rubio, Crim.

No. 95-1131, 1996 WL 440668, at *1 (1st Cir. Aug. 6, 1996) (per
     Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 12 of 17



Criminal No. 19-541 (FAB)                                              12

curiam); United States v. Hallock, 941 F.2d 36, 40–41 (1st Cir.

1991); Paiva, 892 F.2d at 155.     “[A] conspiracy does not normally

occur at only one particular time or place; it often takes shape

and is carried out over a period of time, frequently in various

locales.”   Hallock, 941 F.2d at 40.       “A conspiracy may include

several overt acts, but, as the government is not required to

prove any of the particular acts constituting the conspiracy, the

absence of a statement of the precise dates and locations of such

acts does not necessarily render the indictment impermissibly

vague.”   Id. at 40–41 (citation omitted).

     Substantive offenses, however, may require specification of

dates, locations, victims, or accomplices.           See Negrón-Gil de

Rubio, 1996 WL 440668, at *1; United States v. Tomasetta, 429 F.2d

978, 979 (1st Cir. 1970).      As the Hallock court explained, the

Tomasetta   court   found   insufficient     an   indictment     charging

extortion of an unnamed victim.      Hallock, 941 F.2d at 40 (citing

Tomasetta, 429 F.2d at 979).     In Nesson, 388 F.2d at 604, a case

alleging intent to defeat bankruptcy laws by transferring and

concealing assets, “each count of the indictment gave the dollar

amount, and the date, and Count 1 named the payor.”            The Nesson

court believed that, in denying the requested bill of particulars,

“the court or government was unnecessarily restrictive” and “it

would have been better for the government to have disclosed
     Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 13 of 17



Criminal No. 19-541 (FAB)                                              13

certain record information which might have aided the defendant

in his defense.”   Id.

     On the other hand, in Paiva, the indictment alleged, inter

alia, aiding and abetting drug distribution.          892 F.2d at 153.

The Paiva court held that the defendant was sufficiently notified

that the allegation involved more than one transaction because

this fact was evident in the discovery provided to the defendant,

and because the government alleged that he “aided and abetted the

distribution of ‘quantities of cocaine.’”        Id. at 155 (emphasis

added).   The Paiva court also held that “the government’s temporal

specifications in the Indictment, such as ‘early 1983’ and ‘the

fall of 1983,’ were sufficiently narrow to allow [the defendant]

to prepare his defense without surprise.”       Id.

     The above standards provide a starting point for evaluating

requests for bills of particulars, but every decision on such

requests is particularly case-specific.         As the First Circuit

Court of Appeals said in a case addressing the sufficiency of an

indictment, “what is a fair description of a crime for purposes

of permitting an adequate defense necessarily varies with the

nature of the offense and the peculiarities of defending against

the kind of charge involved.”       Tomasetta, 429 F.2d at 979; see

also United States v. Stryker Biotech, LLC, Crim. No. 09–10330,

2010 WL 2900684, at *4 (D. Mass. July 21, 2010) (“Whether—and to
       Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 14 of 17



Criminal No. 19-541 (FAB)                                                         14

what extent—a bill of particulars should be granted is determined

on the basis of the facts and circumstances presented in each

case . . . .”);       cf.    LaFave,    § 19.4(b),      at     362   (noting    that

appellate guidance on when a bill of particulars should be issued

“tend[s] to be overgeneralized and provide[s] limited assistance

in individual cases”).

       One final issue deserves mention.               A request for a bill of

particulars    must    state    in    what   respects     an    indictment     needs

specification.     See United States v. Gordon, 634 F.2d 639, 641

(1st Cir. 1980).            “The motion ordinarily lists a series of

questions concerning the events cited in the charge that the

defense would have the prosecution answer.”                    LaFave, § 19.4(a),

at 358.    A motion for a bill of particulars “should make clear

what   information     defendant       is   seeking,    and    should   be   worded

definitely enough that if granted the government is aware of its

obligations and the court can enforce its order.”                        Wright &

Leipold, § 131, at 681–83.

III. Discussion

       The Court first considers whether Ellison’s motion for a bill

of particulars is sufficiently definite.                The motion states what

Ellison views as deficiencies in the notice provided by the

indictment—provisions          that    leave    open     the     possibility      of

unidentified actions as the predicate acts for a bribery offense.
      Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 15 of 17



Criminal No. 19-541 (FAB)                                                 15

(Docket No. 80 at pp. 6–8.)       Presumably, then, Ellison is asking

for a bill of particulars that would identify those actions, even

though Ellison does not actually ask for a bill of particulars

with such identifications.        See id.       So understood, Ellison’s

motion is not insufficiently definite.          Gordon, 634 F.2d at 641;

Wright & Leipold, § 131, at 680–82.

      Ellison’s   motion   also   does   not    distinguish    between   the

charges of bribery conspiracy, honest services wire fraud, and

disaster fraud.    See Docket No. 80 at pp. 6–8.           Instead, Ellison

simply states that this is a bribery case.           Id.    The Court will

assume, however, that Ellison’s motion applies to each of those

charges.

      Ellison’s request for a bill of particulars pertaining to

the conspiracy charge fails.        Ellison wants the government to

specify the dates and other details of overt acts associated with

the conspiracy, but no such specification is necessary.                  See

Negrón-Gil de Rubio, 1996 WL 440668, at *1; Hallock, 941 F.2d at

40–41; Paiva, 892 F.2d at 155.

      Ellison’s request for a bill of particulars pertaining to

the   honest   services    wire    fraud    counts    fares    no    better.

Substantive    offenses    may    require      specification    of   dates,

locations, victims, or accomplices. See Negrón-Gil De Rubio, 1996

WL 440668, at *1; Tomasetta, 429 F.2d at 979.               The indictment
      Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 16 of 17



Criminal No. 19-541 (FAB)                                                        16

provides such detail.              For each count of honest services wire

fraud, the indictment states the date, means of communication,

and substance of communication between Tribble, Ellison, and

others.      (Docket       No. 3    at    pp. 35–36.)     The   indictment     also

discusses the purposes of the honest services wire fraud scheme,

the means by which Tribble and Ellison carried out the scheme,

and acts in furtherance of the scheme.              Id. at pp. 31–36.     And of

course,     the    discovery       provided    to   Ellison     supplements    the

discussion in the indictment.              This notice is more than adequate

for Ellison to prepare his defense and avoid prejudicial surprise

at trial.      Sepúlveda, 15 F.3d at 1192–93.            Further specification

might be helpful to Ellison but is unnecessary to a fair trial

and   smacks      of   a   desire    to    obtain   a   detailed   view   of   the

government’s trial evidence.               Rodríguez-Torres, 560 F. Supp. 2d

at 111; Wright & Leipold, § 130, at 662–71.

      The only question remaining is whether a bill of particulars

is warranted for the disaster fraud count.                 This count does not

contain the dates and other information like that provided in the

counts for honest services wire fraud. See Docket No. 3 at pp. 36–

39.   Rather, in stating the acts in furtherance of the disaster

fraud, the indictment references the allegations made in the

conspiracy count.          Id. at p. 39.
      Case 3:19-cr-00541-FAB Document 90 Filed 02/27/20 Page 17 of 17



Criminal No. 19-541 (FAB)                                                 17

      A bill of particulars is not necessary for the disaster fraud

count.   Like a conspiracy count, the disaster fraud allegation

involves various locations and events.           See Hallock, 941 F.2d at

40–41.    Most     importantly,   the     indictment’s    allegations   are

sufficiently   clear   in    describing    the   nature   of   the   alleged

activities, see Appendix A, and allow Ellison to make use of the

voluminous and searchable discovery provided by the government.

Wright & Leipold, § 130, at 658–59; LaFave, § 19.4(b), at 365.

Ellison’s rationale for a bill of particulars is substantially

the same as the insufficient rationale offered in Tirado-Menéndez,

301 F. Supp. 3d at 305.      Again, even though Ellison might find it

useful for the government to further spell out its theory of the

case or point to a narrower set of discreet acts taken by Tribble,

Ellison does not need that to prepare his defense or avoid

prejudicial surprise.       Rodríguez-Torres, 560 F. Supp. 2d at 111;

Wright & Leipold, § 130, at 662–71.

IV.   CONCLUSION

      For the foregoing reasons, Ellison’s motion for a bill of

particulars (Docket No. 80), is DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, February 27, 2020.

                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE
